United States Court of Appeals
                      For the First Circuit


No. 14-2119

                       MOISÉS ENRIQUE LIMA,

                           Petitioner,

                                v.

                        LORETTA E. LYNCH,*
              ATTORNEY GENERAL OF THE UNITED STATES,

                           Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                  THE BOARD OF IMMIGRATION APPEALS


                              Before

                 Torruella, Selya, and Thompson,
                         Circuit Judges.


     Jeffrey B. Rubin and Rubin Pomerleau P.C., on brief for
petitioner.
     Jennifer R. Khouri, Trial Attorney, Office of Immigration
Litigation,  Civil   Division,  U.S.  Department   of  Justice,
Benjamin C. Mizer, Principal Deputy Assistant Attorney General,
Civil Division, and Jennifer P. Levings, Senior Litigation
Counsel, Office of Immigration Litigation, on brief for
respondent.




*   Pursuant to Fed. R. App. P. 43(c)(2),          Attorney   General
Loretta E. Lynch is substituted for former         Attorney   General
Eric H. Holder, Jr. as respondent.
June 21, 2016
          TORRUELLA, Circuit Judge.    Moisés Enrique Lima ("Lima")

petitioned this court for review of a final removal order entered

by the Board of Immigration Appeals ("BIA").    As Lima's challenge

to the underlying discretionary denial of relief under Section 203

of the Nicaraguan Adjustment and Central American Relief Act

("NACARA"), Pub. L. No. 105–100, §§ 201–204, 111 Stat. 2160, 2193–

2201, as amended by Pub. L. No. 106–386, § 1510(b), 114 Stat. 1464,

1531 (2000), fails to raise a colorable legal or constitutional

claim, we dismiss for lack of jurisdiction.

                                I.

          A native of El Salvador now fifty years old, Lima entered

the United States via California on or about either September 25,

1989, or October 10, 1989.    He filed an application for asylum

with the Immigration and Naturalization Service ("INS") in 1992,

which he subsequently withdrew.       Lima was arrested on various

charges in 1992, 1993, 2002, 2003, and 2005.     A 1993 arrest led

to charges of armed burglary, indecent assault and battery, and

attempted rape and resulted in a conviction for assault and battery

following a bench trial.   After his 2003 arrest, Lima was charged

with assault with intent to commit murder, assault and battery

with a dangerous weapon, assault and battery, and threat to commit

a crime; he pleaded guilty to the latter three charges, receiving

probation, which terminated in June 2005.


                                -2-
            Lima   applied     to    the   United     States       Citizenship      and

Immigration    Services      ("USCIS"),        successor      to     the    INS,   for

permanent   residence     in   December      2005     under    the    special      rule

cancellation of removal provision of Section 203 of NACARA.                         In

2006, USCIS denied his application on the basis of his criminal

record.

            Lima was placed in removal proceedings in 2007 via a

Notice to Appear charging him as removable under the Immigration

and Nationality Act, § 212(a)(6)(A)(i), 8 U.S.C. § 1182.                             An

immigration   judge   ("IJ")        rejected    his   application          for   NACARA

special rule cancellation of removal in October 2009, citing his

2003 conviction for assault and battery with a dangerous weapon,1

and the BIA dismissed Lima's appeal in October 2010.                       In November

2010, Lima filed a petition for review and request for stay of

removal with this court and a motion to vacate convictions with

the Framingham District Court in Massachusetts, arguing that his

2003 counsel did not adequately advise him as to the immigration

consequences of his guilty plea and thus claiming ineffective



1  Assault and battery under Mass. Gen. Laws ch. 265, § 15A(b)
constitutes a crime of moral turpitude under 8 U.S.C. § 1182(a)(2)
and 8 C.F.R. § 1240.66(b). See Thomas v. INS, 976 F.2d 786, 787
(1st Cir. 1992); In the Matter of N-----, 2 I. & N. Dec. 201, 204
(BIA 1944). Such a conviction makes a perpetrator ineligible for
special rule cancellation of removal under NACARA. See Mejía v.
Holder, 756 F.3d 64, 67 (1st Cir. 2014).


                                       -3-
assistance of counsel under Padilla v. Kentucky, 559 U.S. 356

(2010).    The state court vacated his convictions, and in February

2011 the charges were dismissed for failure to prosecute.                         Lima

then filed a motion to voluntarily dismiss his case before this

court, and we dismissed his initial petition in March 2011.

               A February 2011 motion to reopen BIA proceedings was

rejected       as   untimely    and,     regarding      the      evidence    of    the

convictions' vacation, inadequate.             A subsequent June 2011 motion

for reconsideration that included Lima's motion to vacate the 2003

convictions, however, succeeded in persuading the BIA to vacate

its    prior    decision      and    remand    Lima's     case    to   the   IJ    for

reconsideration.           After two continuances, Lima testified before

the IJ in August 2013.              At the hearing, Lima's account of the

events leading to the subsequently vacated 2003 conviction for

assault with a deadly weapon differed substantially from police

reports from that night.            For example, Lima testified that he was

not intoxicated, had not been drinking any alcohol, and could not

think of a reason that he would have smelled of alcohol or acted

intoxicated.        In contrast, the police reports indicated that Lima

was "highly intoxicated" and that the victim of his assault,

Rosaura González, his then-estranged partner and the mother of his

then-eight-year-old daughter, told an officer that he was "drunk."

Lima    offered       no    explanation       for   why     police     would      have


                                         -4-
misrepresented his state of sobriety.       Lima also denied holding a

knife to González's throat or making contact with her, further

contradicting the police reports and next-day interview with Lima.

          The IJ acknowledged, as the parties had agreed, that

Lima was eligible for relief from removal under Section 203 of

NACARA, but noted that such relief is discretionary and that, under

the REAL ID Act of 2005, Pub. L. No. 109–13, § 101(d)(2), 119 Stat.

231, 304, Lima had to show he merited a favorable exercise of

discretion.    The IJ found the 2003 police reports to be "probative

and reliable."    He discounted an affidavit2 from González stating

that she would not testify to the facts contained in the 2003

police reports because González did not appear in person, nor offer

an explanation for why she did not appear, and the police reports

contradicted     her   affidavit.     The   IJ   found   Lima   testified

incredibly in several respects, most significantly regarding the

2003 incident, undermining his credibility altogether.            The IJ

reviewed both positive and negative factors at length, noting that

Lima has one child who is a lawful permanent resident and another

who is a citizen; that neither child testified for Lima; the length

of Lima's residence in the United States; his lack of credibility



2  The affidavit was signed November 11, 2010, and submitted as
part of Lima's second motion to reopen proceedings along with his
motion to vacate convictions.


                                    -5-
as a witness; discrete instances of negative conduct, contacts

with law enforcement, and criminal history, as well as recidivism

and refusal to admit culpability; his age at the time of entry and

at the time he committed negative conduct; and that one of his

children, then eight years old, was nearby during the conduct

leading   to   Lima's   2003    conviction     for   assault    and    battery.

Finding that the "positive factors" for Lima were "limited" by his

lack of credibility and that the "negative factors . . . far

outweigh[ed] the positive," the IJ declined to grant Lima relief.

             The BIA reviewed the IJ's "factual findings for clear

error and all other issues de novo."           It found no clear error in

the IJ's credibility determination, a factual finding, based on

the inconsistencies between the 2003 police reports and Lima's

testimony,     and   affirmed     the   IJ's    decision       not    to   grant

discretionary relief.

                                     II.

             "When the BIA adopts the IJ's opinion and discusses some

of the bases for the IJ's decision, we . . . review both the IJ's

and the BIA's opinions."        Ouk v. Gonzales, 464 F.3d 108, 110 (1st

Cir. 2006).      However, "[r]eview of a decision invoking special

rule cancellation of removal under NACARA is subject to the

jurisdiction-stripping provision codified at 8 U.S.C. § 1252."

González-Ruano v. Holder, 662 F.3d 59, 63 (1st Cir. 2011).                 Under


                                     -6-
that provision, we may not "review 'any judgment regarding the

granting of relief' relative to cancellation of removal," id.

(citing 8 U.S.C. § 1229b), but only "constitutional claims and

questions of law raised in the petition."              Id. (citing 8 U.S.C.

§ 1252(a)(2)(D)); see also Ramírez-Matías v. Holder, 778 F.3d 322,

326 (1st Cir. 2015); Castro v. Holder, 727 F.3d 125, 128 (1st Cir.

2013).    Thus,   "we     cannot    review    discretionary       determinations

regarding requests for special rule cancellation of removal under

NACARA, absent legal or constitutional error."                   González-Ruano,

662 F.3d at 63.

           "The traditional rules of evidence do not apply in

immigration hearings, and arrest reports historically have been

admissible in such proceedings."            Henry v. INS, 74 F.3d 1, 6 (1st

Cir. 1996) (citations omitted).         "[W]hile an arrest, without more,

is simply an unproven charge, the fact of the arrest, and its

attendant circumstances, often have probative value in immigration

proceedings."     Id.     There is no "black-letter" rule as to the

relative probative value of arrest records based on their age.

Cf. id. at 6-8.      An IJ may determine an applicant's credibility

on the basis of the "totality of the circumstances," including

"the   consistency   of    [the     applicant's]     statements      with   other

evidence of record . . . and any inaccuracies or falsehoods in

such   statements,   without       regard    to   whether   an    inconsistency,


                                      -7-
inaccuracy, or falsehood goes to the heart of the applicant's

claim, or any other relevant factor."      8 U.S.C. § 1229a(c)(4)(C).

Determinations   of   credibility,   and   relative   credibility,   are

factual in nature.    Ramírez-Matías, 778 F.3d at 326.

                                III.

          The case before us rings familiar: an apparent successor

to Ramírez-Matías, in which the petitioner argued "that the IJ

bungled the decision on special rule cancellation of removal by

relying on hearsay evidence (particularly the police reports) to

determine that the petitioner did not deserve a favorable exercise

of discretion," giving the reports "too much weight" and "fail[ing]

to assess the 'probative value' of the police reports properly" in

light of testimony contradicting the reports.         778 F.3d at 326.

We labeled his challenge "hopelessly factbound" and sans any "hint

of any cognizable constitutional claim or question of law."          Id.

It is no less true here that "a challenge to the way in which the

agency weighed the evidence and balanced negative and positive

factors is not a claim that raises a legal question."      Id. (citing

Santana-Medina v. Holder, 616 F.3d 49, 52-53 (1st Cir. 2010);

Elysee v. Gonzales, 437 F.3d 221, 223-24 (1st Cir. 2006)).           And

that is all that Lima claims here: He argues that the IJ should

not have found the 2003 police reports credible and should instead

have credited his own testimony and González's affidavit, as a


                                 -8-
result of which, presumably, the IJ would have found more positive

factors favoring Lima and granted him relief.   There is, of course,

no problem with the IJ's reliance on police reports, Henry, 74

F.3d at 6, nor the BIA's adoption of the IJ's reasoning.   Gonzales,

464 F.3d at 110.   Lima himself concedes that Ramírez-Matías is "on

point."3   We find Lima's challenge to the IJ's determination of

the reports' probative value and the BIA's affirmance does not

constitute a legal challenge, thus we do not have jurisdiction.

                                IV.

           We dismiss this petition for lack of jurisdiction.

           Dismissed.




3  Lima asks us to "reconsider" Ramírez-Matías. Of course, one
panel cannot overrule another panel's decision "absent supervening
authority or some other singular event," United States v. DePierre,
599 F.3d 25, 31 (1st Cir. 2010), and Lima identifies no such
"supervening authority" or "singular event" here.


                                -9-